Citation Nr: 1822873	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1987 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no more than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear; worse hearing has not been shown.


CONCLUSION OF LAW

Throughout the period of the appeal, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his bilateral hearing loss disability warrants a compensable rating.  He has asserted that he has a very difficult time hearing when there is background noise present and feels that the audiology examination did not accurately represent his hearing difficulty because it did not consider his hearing impairment with background noise present.


	(CONTINUED ON NEXT PAGE)

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  38 C.F.R. § 4.85.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Each ear is evaluated separately.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.

Factual Background and Analysis

At a February 2014 VA examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
50
50
40
LEFT
45
45
55
50
49

Speech recognition ability was 84 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The results of this testing do not represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Applying these results to Table VI of the Rating Schedule shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these levels of hearing acuity to Table VII of the Rating Schedule results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board recognizes that the Veteran also submitted a March 2013 private audiology report.  The results of that testing reflect pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
n/a
45
35
LEFT
35
50
n/a
40
42

Speech recognition ability was 100 percent bilaterally; however, it is unclear whether the Maryland CNC word lists were used.  As noted above, VA regulation requires that speech recognition be tested using the Maryland CNC word list.  See 38 C.F.R. § 4.85(a).  Therefore, this examination is not valid for rating purposes.  Notwithstanding the foregoing, the Board has considered whether the results of this audiometric testing, if performed in accordance with VA regulation, would afford the Veteran a higher rating.  However, the results of this testing result in Level I hearing acuity bilaterally, and applying these levels of hearing acuity to Table VII of the Rating Schedule results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The results of this testing do not represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Therefore, there is no prejudice to the Veteran in not requesting clarification from the private audiologist as to whether the Maryland CNC test was used, and to remand for clarification would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); cf. Savage v. Shinseki, 25 Vet. App. 259 (2011).  

The competent and probative medical evidence of record does not demonstrate that a compensable disability rating for bilateral hearing loss is warranted at any time during the period on appeal. 

The Board has considered the Veteran's lay statements regarding his hearing loss and finds that he is competent to report the symptoms he experiences, including difficulty hearing, particularly when background noise is present.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of a hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable rating throughout the period of the claim.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").  The Board finds no reason to question the application of the Rating Schedule in the current claim.  

The Board also acknowledges that the Veteran has argued that the hearing tests as performed by VA do not adequately portray the severity of his condition because they do not consider his condition in the context of normal, daily life, with consideration of background noise present.  Therefore, he argues, he should be afforded a higher disability rating.  The Court of Appeals for Veterans Claims has held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes, so long as the examiner adequately explores the functional impact of hearing loss on the Veteran.  Martinak, 21 Vet. App. at 455-56.  The February 2014 VA examiner appropriately noted in the examination report that the Veteran experiences difficulty hearing, particularly in the presence of background noise.  Although the Veteran believes the testing performed by VA may have misrepresented the severity of his hearing loss disability, he has not argued that any examiner failed to properly discharge his or her duties and there is no indication that the audiometric evaluation results of the February 2014 examination is invalid.

The Board is grateful to the Veteran for his honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board regrets that a more favorable outcome could not be reached.

In reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by a letter dated July 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and the Veteran was afforded a VA examination in connection with his claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


	(CONTINUED ON NEXT PAGE)

ORDER

Throughout the period of the appeal, an initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


